       3:20-cv-03014-SEM-TSH # 1           Page 1 of 5                                              E-FILED
                                                               Wednesday, 15 January, 2020 02:34:49 PM
                                                                          Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

 IRON WORKERS ST. LOUIS DISTRICT                   )
 COUNCIL PENSION TRUST FUND;                       )
 IRON WORKERS ST. LOUIS DISTRICT                   )       CASE NO.: 20-CV-3014
 COUNCIL ANNUITY TRUST FUND; and                   )
 IRON WORKERS ST. LOUIS DISTRICT                   )
 COUNCIL WELFARE FUND,                             )
                                                   )
               Plaintiffs,                         )
                                                   )
        vs.                                        )
                                                   )
 CUSTOM CURBS, INC. d/b/a VAN HUSS                 )
 CONCRETE, an Illinois corporation,                )
                                                   )
               Defendant.                          )


                                       COMPLAINT

      NOW COME the Plaintiffs, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL

PENSION TRUST FUND, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL ANNUITY

TRUST FUND, and the IRON WORKERS ST. LOUIS DISTRICT COUNCIL WELFARE FUND

(collectively referred to herein as the “TRUST FUNDS” or “Plaintiffs”), complaining of the

Defendant CUSTOM CURBS, INC. d/b/a VAN HUSS CONCRETE (“VAN HUSS

CONCRETE”), and in support, allege as follows:


                              JURISDICTION AND VENUE


1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”). 29 U.S.C. §§ 1132 and 1145. The court has

      jurisdiction over the subject matter of the action pursuant to 29 U.S.C. §1132(e)(1) and 28

      U.S.C. §1331.




                                               1
     3:20-cv-03014-SEM-TSH # 1               Page 2 of 5



2.   Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and 29 U.S.C. §1132(e)(2)

     in that VAN HUSS CONCRETE’s principal place of business is located at 2941 Stanton

     Street, Springfield, IL 62703, which is in the jurisdiction of the U.S. District Court for the

     Central District of Illinois, Springfield, Division.

3.   The TRUST FUNDS are multiemployer benefit plans as defined by 29 U.S.C. §1002, and

     as fiduciaries, are authorized to maintain this cause of action pursuant to Sections 502(a)(3)

     and 515 of ERISA (29 U.S.C. §§1132(a)(3) and 1145).

4.   The TRUST FUNDS are administered pursuant to the terms and provisions of certain

     Agreements and Declarations of Trust (“Trust Agreements”).

5.   The Defendant VAN HUSS CONCRETE is an Illinois corporation with its principal place

     of business in Springfield, Illinois.

          COUNT I – BREACH OF COLLECTIVE BARGAINING AGREEMENT

6.   Plaintiffs re-allege the allegations contained in paragraphs 1-5 of this Complaint with the

     same force and effect as if fully set forth herein.

7.   VAN HUSS CONCRETE is an employer engaged in an industry effecting commerce

     which entered into a Participant Agreement with the Trust Funds, thereby binding VAN

     HUSS CONCRETE to the Collective Bargaining Agreement (“CBA”) with International

     Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers, Machinery

     Movers and Riggers, Local Union No. 46 (“Local 46”). (A copy of the Collective

     Bargaining Agreement is attached as Exhibit 1; a copy of the Participation Agreement is

     attached as Exhibit 2).

8.   Through the CBA and the Participation Agreement, VAN HUSS CONCRETE became

     bound by the provisions of the Trust Agreements.




                                                2
      3:20-cv-03014-SEM-TSH # 1            Page 3 of 5



9.    Pursuant to the CBA and Trust Agreements, VAN HUSS CONCRETE is required to make

      monthly reports of hours worked by covered employees (“Contribution Reports”) and pay

      contributions to the TRUST FUNDS at the negotiated rate. The monthly Contribution

      Reports and contributions during all times relevant were due on or before the 15th day of

      the calendar month following the calendar month during which the work was performed.

10.   Pursuant to Section 502(g)(2) of ERISA, and provisions of the CBA and Trust Agreements,

      employers who fail to submit their monthly Contribution Reports and contributions to the

      TRUST FUNDS on a timely basis are responsible for the payment of liquidated damages

      equal to 10% (ten percent) of the amount of unpaid contributions and interest at the rate of

      1.5% (one and a half percent) per month for each month that contributions remain unpaid,

      plus any reasonable attorney’s fees and costs of maintaining suit.

11.   VAN HUSS CONCRETE failed to submit its monthly Contribution Reports for the months

      of July 2018, August 2018 and September 2018, and owes the TRUST FUNDS

      contributions for those months in an unknown amount.

12.   As a result of VAN HUSS CONCRETE’s failure to submit its monthly Contribution

      Reports for the months of July 2018, August 2018 and September 2018, VAN HUSS

      CONCRETE owes the TRUST FUNDS liquidated damages and interest in an unknown

      amount.

13.   VAN HUSS CONCRETE has a continuing obligation to remit its monthly Contribution

      Reports and contributions on a monthly basis to Plaintiffs, and to comply with the terms of

      the CBA, Participation Agreement and Trust Agreements.

14.   Plaintiffs have been required to employ the undersigned attorneys to collect the amounts

      that are due and owing from VAN HUSS CONCRETE.




                                               3
          3:20-cv-03014-SEM-TSH # 1           Page 4 of 5



15.      VAN HUSS CONCRETE is obligated to pay the reasonable attorney’s fees and court costs

         incurred by the TRUST FUNDS pursuant to the CBA, Trust Agreements and 29 U.S.C.

         §1132(g)(2)(D).


WHEREFORE, Plaintiffs respectfully request:


      A. That Defendant VAN HUSS CONCRETE be ordered to remit its monthly Contribution

         Reports for the months of July 2018, August 2018 and September 2018;

      B. That Judgment be entered in favor of Plaintiffs and against Defendant VAN HUSS

         CONCRETE for any and all contributions, liquidated damages and interest found to be due

         and owing for the months of July 2018, August 2018 and September 2018;

      C. That Judgment be entered in favor of Plaintiffs and against Defendant VAN HUSS

         CONCRETE for any and all other contributions, liquidated damages and interest found to

         be due and owing in addition to those identified in Paragraph A through B above;

      D. That Defendant VAN HUSS CONCRETE be ordered to pay the reasonable attorney’s fees

         and costs incurred by the Plaintiff pursuant to the CBA, Trust Agreements, and 29 U.S.C.

         §1132(g)(2)(D); and

      E. That Plaintiffs have such other and further relief as the Court may deem just and equitable

         all at the Defendant VAN HUSS CONCRETE’s cost, pursuant to 29 U.S.C.

         §1132(g)(2)(E).




                                                  4
       3:20-cv-03014-SEM-TSH # 1     Page 5 of 5



                                            Respectfully Submitted,

                                            IRON WORKERS ST. LOUIS
                                            DISTRICT COUNCIL PENSION
                                            TRUST FUND et al.

                                     By:    /s/ Joseph E. Mallon – 6280529
                                            One of Plaintiffs’ Attorneys


Johnson & Krol, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
mallon@johnsonkrol.com
(312) 372-8587




                                        5
